KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

        THIS AGREEMENT, made and entered into as of the ____ day of ________,
2006, by and between Oshkosh Truck Corporation, a Wisconsin corporation
(hereinafter referred to as the “Company”), and (hereinafter referred to as the
“Executive”).


W I T N E S S E T H :

        WHEREAS, the Executive is employed by the Company and/or a subsidiary of
the Company in a key executive capacity, and the Executive’s services are
valuable to the conduct of the business of the Company;

        WHEREAS, the Board of Directors of the Company (the “Board”) recognizes
that circumstances may arise in which a change in control of the Company occurs,
through acquisition or otherwise, thereby causing uncertainty about the
Executive’s future employment with the Company and/or any such subsidiary
without regard to the Executive’s competence or past contributions, which
uncertainty may result in the loss of valuable services of the Executive to the
detriment of the Company and its shareholders, and the Company and the Executive
wish to provide reasonable security to the Executive against changes in the
Executive’s relationship with the Company in the event of any such change in
control;

        WHEREAS, the Company and the Executive are desirous that any proposal
for a change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;

        WHEREAS, the Executive will be in a better position to consider the
Company’s best interests if the Executive is afforded reasonable security, as
provided in this Agreement, against altered conditions of employment that could
result from any such change in control or acquisition; and

        WHEREAS, as a further basis for the Company to enter into this
Agreement, simultaneous with the Company’s execution of this Agreement, the
Executive is entering into a Confidentiality and Loyalty Agreement in favor of
the Company (the “Confidentiality Agreement”).

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto mutually
covenant and agree as follows:

    1.           Definitions. The following terms are used in this Agreement as
defined in Exhibit A:

Act Effective Date Accrued Benefits Employer Affiliate and Associate Good Reason
Annual Cash Compensation Normal Retirement Date Cause Notice of Termination
Change in Control Person Code Termination Date Covered Termination

--------------------------------------------------------------------------------

    2.        Termination or Cancellation Prior to the Effective Date. The
Company and the Executive shall each retain the right to terminate the
employment of the Executive at any time prior to the Effective Date. If the
Executive’s employment is terminated prior to the Effective Date, then this
Agreement shall be terminated and cancelled and of no further force or effect,
and any and all rights and obligations of the parties hereunder shall cease. In
addition, this Agreement shall terminate upon the Executive ceasing to be an
officer of the Company and its Affiliates prior to a Change in Control unless
the Executive can reasonably demonstrate that such change in status occurred
under circumstances described in clause (iii)(B)(1) or (iii)(B)(2) of the
definition of “Effective Date” in Exhibit A.

    3.        Employment Period. If the Executive is employed by the Employer on
the Effective Date, then the Company will, or will cause the Employer to,
continue thereafter to employ the Executive during the Employment Period (as
hereinafter defined), and the Executive will remain in the employ of the
Employer, in accordance with and subject to the terms and provisions of this
Agreement. For purposes of this Agreement, the term “Employment Period” means a
period (i) commencing on the Effective Date, and (ii) ending at 11:59 p.m.
Oshkosh Time on the earlier of the first anniversary of such date or the
Executive’s Normal Retirement Date.

    4.        Duties. During the Employment Period, the Executive shall, in the
most significant capacities and positions held by the Executive at any time
during the 180-day period preceding the Effective Date or in such other
capacities and positions as may be agreed to by the Company and the Executive in
writing, devote the Executive’s best efforts and all of the Executive’s business
time, attention and skill to the business and affairs of the Employer, as such
business and affairs now exist and as they may hereafter be conducted.

    5.        Compensation. During the Employment Period, the Executive shall be
compensated as follows:

        (a) The Executive shall receive, at reasonable intervals (but not less
often than monthly) and in accordance with such standard policies as may be in
effect immediately prior to the Effective Date, an annual base salary in cash
equivalent of not less than twelve times the Executive’s highest monthly base
salary for the twelve-month period immediately preceding the month in which the
Effective Date occurs or, if higher, annual base salary at the rate in effect
immediately prior to the Effective Date (which base salary shall, unless
otherwise agreed in writing by the Executive, include the current receipt by the
Executive of any amounts that, prior to the Effective Date, the Executive had
elected to defer, whether such compensation is deferred under Section 401(k) of
the Code or otherwise), subject to upward adjustment as provided in Section 6
(such salary amount as adjusted upward from time to time is hereafter referred
to as the “Annual Base Salary”).

-2-

--------------------------------------------------------------------------------

        (b) The Executive shall receive fringe benefits at least equal in value
to those provided for the Executive at any time during the 180-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
those provided generally at any time after the Effective Date to any executives
of the Company and its Affiliates of comparable status and position to the
Executive. The Executive shall be reimbursed, at such intervals and in
accordance with such standard policies that are most favorable to the Executive
that were in effect at any time during the 180-day period immediately preceding
the Effective Date or, if more favorable to the Executive, those provided
generally at any time after the Effective Date to any executives of the Company
and its Affiliates of comparable status and position to the Executive, for any
and all monies advanced in connection with the Executive’s employment for
reasonable and necessary expenses incurred by the Executive on behalf of the
Company, including travel expenses.

        (c) The Executive and/or the Executive’s family, as the case may be,
shall be included, to the extent eligible thereunder (which eligibility shall
not be conditioned on the Executive’s salary grade or on any other requirement
that excludes executives of the Company and its Affiliates of comparable status
and position to the Executive unless such exclusion was in effect for such plan
or an equivalent plan on the date 180 days prior to the Effective Date), in any
and all welfare benefit plans, practices, policies and programs providing
benefits for the Company’s salaried employees in general or, if more favorable
to the Executive, to any executives of the Company and its Affiliates of
comparable status and position to the Executive, including but not limited to
group life insurance, hospitalization, medical and dental plans; provided, that,
(i) in no event shall the aggregate level of benefits under such plans,
practices, policies and programs in which the Executive is included be less than
the aggregate level of benefits under plans, practices, policies and programs of
the type referred to in this Section 5(c) in which the Executive was
participating at any time during the 180-day period immediately preceding the
Effective Date and (ii) in no event shall the aggregate level of benefits under
such plans, practices, policies and programs be less than the aggregate level of
benefits under plans, practices, policies and programs of the type referred to
in this Section 5(c) provided at any time after the Effective Date to any
executive of the Company and its Affiliates of comparable status and position to
the Executive.

        (d) The Executive shall annually be entitled to not less than the amount
of paid vacation and not fewer than the number of paid holidays to which the
Executive was entitled annually at any time during the 180-day period
immediately preceding the Effective Date or such greater amount of paid vacation
and number of paid holidays as may be made available annually to the Executive
or any other executive of the Company and its Affiliates of comparable status
and position to the Executive at any time after the Effective Date.

-3-

--------------------------------------------------------------------------------

        (e) The Executive shall be included in all plans providing additional
benefits to any executives of the Company and its Affiliates of comparable
status and position to the Executive, including but not limited to retirement,
stock option, stock appreciation, stock bonus and similar or comparable plans;
provided, that, (i) in no event shall the aggregate level of benefits under such
plans be less than the aggregate level of benefits under plans of the type
referred to in this Section 5(e) in which the Executive was participating at any
time during the 180-day period immediately preceding the Effective Date; (ii) in
no event shall the aggregate level of benefits under such plans be less than the
aggregate level of benefits under plans of the type referred to in this
Section 5(e) provided at any time after the Effective Date to the Executive or
any executive of the Company and its Affiliates of comparable status and
position to the Executive; and (iii) the Company’s obligation to include the
Executive in bonus or incentive compensation plans shall be determined by
Section 5(f).

        (f) To assure that the Executive will have an opportunity to earn
incentive compensation after the Effective Date, the Executive shall be included
in a bonus plan of the Company that shall satisfy the standards described below
(the “Bonus Plan”). Bonuses under the Bonus Plan shall be payable with respect
to achieving such financial or other goals reasonably related to the business of
the Company, including the Employer, as the Company shall establish (the
“Goals”), all of which Goals shall be attainable, prior to the end of the
Employment Period, with approximately the same degree of probability as the
goals under the Company’s bonus plan or plans in the form most favorable to the
Executive that was in effect at any time during the 180-day period prior to the
Effective Date (the “Existing Plan”) and in view of the Company’s existing and
projected financial and business circumstances applicable at the time. The
amount of the bonus (the “Bonus Amount”) that the Executive is eligible to earn
under the Bonus Plan shall be no less than the amount of the Executive’s highest
maximum potential award under the Existing Plan at any time during the 180-day
period prior to the Effective Date or, if higher, any maximum potential award
under the Bonus Plan or any other bonus or incentive compensation plan in effect
after the Effective Date for the Executive or for any executive of the Company
and its Affiliates of comparable status and position to the Executive (such
bonus amount herein referred to as the “Maximum Bonus”), and if the Goals are
not achieved (and, therefore, the entire Maximum Bonus is not payable), then the
Bonus Plan shall provide for a payment of a Bonus Amount not less than a portion
of the Maximum Bonus reasonably related to that portion of the Goals that were
achieved. Payment of the Bonus Amount (i) shall be in cash, unless otherwise
agreed by the Executive, and (ii) shall not be affected by any circumstance
occurring subsequent to the end of the Employment Period, including termination
of the Executive’s employment.

    6.        Annual Compensation Adjustments. During the Employment Period, the
Chief Executive Officer of the Company will consider and appraise, at least
annually, the contributions of the Executive to the Company, and in accordance
with the Company’s practice prior to the Effective Date, due consideration shall
be given, at least annually, to the upward adjustment of the Executive’s Annual
Base Salary (i) commensurate with increases generally given to other executives
of the Company and its Affiliates of comparable status and position to the
Executive, and (ii) as the scope of the Company’s operations or the Executive’s
duties expand.

-4-

--------------------------------------------------------------------------------

    7.        Termination During Employment Period.

        (a) Right to Terminate. During the Employment Period, (i) the Company
shall be entitled to terminate the Executive’s employment (A) for Cause, (B) by
reason of the Executive’s disability pursuant to Section 11, or (C) for any
other reason, and (ii) the Executive shall be entitled to terminate the
Executive’s employment for any reason. Any such termination shall be subject to
the procedures set forth in Section 12 and shall be subject to any consequences
of such termination set forth in this Agreement. Any termination of the
Executive’s employment during the Employment Period by the Employer shall be
deemed a termination by the Company for purposes of this Agreement.

        (b) Termination for Cause or Without Good Reason. If there is a Covered
Termination for Cause or due to the Executive’s voluntarily terminating the
Executive’s employment other than for Good Reason, then the Executive shall be
entitled to receive only Accrued Benefits.

        (c) Termination Giving Rise to a Termination Payment. If there is a
Covered Termination by the Executive for Good Reason, or by the Company other
than by reason of (i) death, (ii) disability pursuant to Section 11, or (iii)
Cause, and provided that the Executive signs a full release of claims in form
and substance acceptable to the Company, then the Executive shall be entitled to
receive, and the Company shall pay, Accrued Benefits and, in lieu of further
base salary for periods following the Termination Date, as liquidated damages
and severance pay and in consideration of the covenants of the Executive set
forth in the Confidentiality Agreement, the Termination Payment pursuant to
Section 8(a).

    8.        Payments Upon Termination.

        (a) Termination Payment. (i) For purposes of this Agreement, the
“Termination Payment” shall be an amount equal to the Annual Cash Compensation.
The Executive shall not be required to mitigate the amount of the Termination
Payment by securing other employment or otherwise, nor will such Termination
Payment be reduced by reason of the Executive securing other employment or for
any other reason. The Termination Payment shall be in lieu of any other
severance payments to which the Executive is entitled under the severance
policies and practices of the Company and/or any subsidiary of the Company.

          (ii)        Notwithstanding any other provision of this Agreement, if
any portion of the Termination Payment or any other payment under this
Agreement, or under any other agreement with or plan of the Company or the
Employer, including, without limitation, the Oshkosh Truck Corporation 1990
Incentive Stock Plan (the “1990 Plan”), the Oshkosh Truck Corporation 2004
Incentive Stock and Awards Plan (together with the 1990 Plan, the “Incentive
Stock Plans”) or any stock option agreement (the “Stock Option Agreements”)
between the Company and the Executive entered into pursuant to an Incentive
Stock Plan (in the aggregate “Total Payments”), would constitute an “excess
parachute payment,” then the Total Payments to be made to the Executive shall be
reduced such that the value of the aggregate Total Payments that the Executive
is entitled to receive shall be One Dollar ($1) less than the maximum amount
that the Executive may receive without becoming subject to the tax imposed by
Section 4999 of the Code (or any successor provision) or that the Company may
pay without loss of deduction under Section 280G(a) of the Code (or any
successor provision). If the provisions of Sections 280G and 4999 of the Code
(or any successor provisions) are repealed without succession, then this
Section 8(a)(ii) shall be of no further force or effect.


-5-

--------------------------------------------------------------------------------

          (iii)        For purposes of this Agreement, the terms “excess
parachute payment” and “parachute payments” shall have the meanings assigned to
them in Section 280G of the Code (or any successor provision), and such
“parachute payments” shall be valued as provided therein. Present value for
purposes of this Agreement shall be calculated in accordance with Section
1274(b)(2) of the Code (or any successor provision). Within forty (40) days
following a Covered Termination or notice by one party to the other of its
belief that there is a payment or benefit due the Executive that will result in
an excess parachute payment, the Executive and the Company, at the Company’s
expense, shall obtain the opinion (which need not be unqualified) of nationally
recognized tax counsel (the “National Tax Counsel”) selected by the Company’s
independent auditors and acceptable to the Executive in the Executive’s sole
discretion, which opinion sets forth (A) the amount of the Base Period Income,
(B) the amount and present value of Total Payments and (C) the amount and
present value of any excess parachute payments determined without regard to the
limitations of Section 8(a)(ii). As used in this Section 8(a)(iii), the term
“Base Period Income” means an amount equal to the Executive’s “annualized
includible compensation for the base period” as defined in Section 280G(d)(1) of
the Code (or any successor provision). For purposes of such opinion, the value
of any noncash benefits or any deferred payment or benefit shall be determined
by the Company’s independent auditors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code (or any successor provisions), which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Executive. The opinion of the National Tax Counsel shall be
dated as of the Termination Date and addressed to the Company and the Executive
and shall be binding upon the Company and the Executive. If such opinion
determines that there would be an excess parachute payment, then the Termination
Payment hereunder or any other payment or benefit determined by such counsel to
be includible in Total Payments shall be reduced or eliminated as specified by
the Executive in writing delivered to the Company within thirty days of the
Executive’s receipt of such opinion or, if the Executive fails to so notify the
Company, then as the Company shall reasonably determine, so that under the bases
of calculations set forth in such opinion there will be no excess parachute
payment. If the National Tax Counsel so requests in connection with the opinion
required by this Section, the Executive and the Company shall obtain, at the
Company’s expense, and the National Tax Counsel may rely on in providing the
opinion, the advice of a firm of recognized executive compensation consultants
as to the reasonableness of any item of compensation to be received by the
Executive solely with respect to its status under Section 280G of the Code and
the regulations thereunder. Within five days after the National Tax Counsel’s
opinion is received by the Company and the Executive (but not earlier than the
date provided for in Section 8(a)(vi)), the Company shall pay (or cause to be
paid) or distribute (or cause to be distributed) to or for the benefit of the
Executive such amounts as are then due to Executive under this Agreement.


-6-

--------------------------------------------------------------------------------

          (iv)        In the event that, upon any audit by the Internal Revenue
Service, or by a state or local taxing authority, of the Total Payments, a
change is finally determined to be required in the amount of taxes paid by the
Executive, appropriate adjustments shall be made under this Agreement such that
the net amount that is payable to the Executive after taking into account the
provisions of Section 4999 of the Code shall reflect the intent of the parties
as expressed in this Section 8(a), in the manner determined by the National Tax
Counsel.


          (v)        The Company will bear all costs associated with the
National Tax Counsel and will indemnify and hold harmless the National Tax
Counsel of and from any and all claims, damages, and expenses resulting from or
relating to the National Tax Counsel’s determinations pursuant to this Section
8(a), except for claims, damages or expenses resulting from the gross negligence
or willful misconduct of such firm.


          (vi)        Except as otherwise provided in this Section 8(a), the
Company will pay the Termination Payment in cash equivalent in a single sum as
soon as practicable after the effectiveness of the full release that the
Executive delivers as a condition to entitlement to the Termination Payment, but
not earlier than the first date that the Company may make such payment without
causing an additional tax to be paid under Section 409A of the Code and the
regulations thereunder (“Section 409A”). However, if such payments are delayed
more than 30 days after the effectiveness of the full release, then the Company
shall also pay interest from such effectiveness to the date of payment at the
rate of interest announced by U.S. Bank, National Association, Milwaukee,
Wisconsin, or its successors, from time to time as its prime or base lending
rate.


        (b) Additional Benefits. If there is a Covered Termination and the
Executive is entitled to Accrued Benefits and the Termination Payment, then the
Executive shall be entitled to the following additional benefits:

          (i) Until the earlier of the end of the Employment Period or such time
as the Executive has obtained new employment and is covered by benefits that in
the aggregate are at least equal in value to the following benefits, the
Executive shall continue to be covered, at the expense of the Company, by the
most favorable life insurance, hospitalization, medical and dental coverage and
other welfare benefits provided to the Executive and the Executive’s family
during the 180-day period immediately preceding the Effective Date or at any
time thereafter or, if more favorable to the Executive, coverage as was required
hereunder with respect to the Executive immediately prior to the date Notice of
Termination is given.


          (ii) The Executive shall receive, at the expense of the Company,
outplacement services, on an individualized basis at a level of service
commensurate with the Executive’s most senior status with the Company during the
180-day period prior to the Effective Date (or, if higher, at any time after the
Effective Date), provided by a nationally recognized executive placement firm
selected by the Company with the consent of the Executive, which consent will
not be unreasonably withheld; provided that the cost to the Company of such
services shall not exceed 15% of the Executive’s Annual Base Salary.


-7-

--------------------------------------------------------------------------------

          (iii) The Company shall bear up to $5,000 in the aggregate of fees and
expenses of consultants and/or legal or accounting advisors (other than the
National Tax Counsel) engaged by the Executive to advise the Executive as to
matters relating to the computation of benefits due and payable under this
Section 8.


        (c) Rabbi Trust. Prior to or simultaneously with a Change of Control
over which the Company has control or within three business days of any other
Change of Control, the Company shall establish an irrevocable grantor trust
(also known as a “rabbi trust”) for the benefit of the Executive and other
executives of the Company who are parties to agreements with the Company similar
to this Agreement for the sole purpose of (i) holding assets equal in value to
the present value at any time after a Change of Control of the maximum amount of
benefits to which the Executive may be entitled under Section 8(a) and
Section 8(b) and to which such other executives may be entitled under similar
provisions of their respective agreements and (ii) distributing such assets as
their payment becomes due. Prior to or simultaneously with a Change of Control
over which the Company has control or within three business days of any other
Change of Control, the Company shall fund such trust with cash or marketable
securities having the value described in clause (i). The Company shall
reasonably calculate the value described in clause (i) assuming that the date on
which such calculation is made is the Termination Date applicable to the
Executive and the corresponding date applicable to such other executives.

    9.        Death.

        (a) Except as provided in Section 9(b), in the event of a Covered
Termination due to the Executive’s death, the Executive’s estate, heirs and
beneficiaries shall receive all the Executive’s Accrued Benefits through the
Termination Date.

        (b) If the Executive dies after a Notice of Termination is given (i) by
the Company or (ii) by the Executive for Good Reason, then the Executive’s
estate, heirs and beneficiaries shall be entitled to the benefits described in
Section 9(a) and, subject to the provisions of this Agreement, to such
Termination Payment to which the Executive would have been entitled had the
Executive lived. In such event, the Termination Date shall be thirty days
following the giving of the Notice of Termination, subject to extension pursuant
to the definition of “Termination Date” in Exhibit A.

    10.        Retirement. If, during the Employment Period, the Executive and
the Company shall execute an agreement providing for the early retirement of the
Executive from the Company, or the Executive shall otherwise give notice that
the Executive is voluntarily choosing to retire early from the Company, then the
Executive shall receive Accrued Benefits through the Termination Date; provided,
that if the Executive’s employment is terminated by the Executive for Good
Reason or by the Company other than by reason of death, disability or Cause and
the Executive also, in connection with such termination, elects voluntary early
retirement, then the Executive shall also be entitled to receive a Termination
Payment pursuant to Section 7(c).

-8-

--------------------------------------------------------------------------------

    11.        Termination for Disability. If, during the Employment Period, as
a result of the Executive’s disability due to physical or mental illness or
injury (regardless of whether such illness or injury is job-related), the
Executive shall have been absent from the Executive’s duties hereunder on a
full-time basis for a period of six consecutive months and, within thirty days
after the Company notifies the Executive in writing that it intends to terminate
the Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, then the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination. If the Executive’s employment is terminated
on account of the Executive’s disability in accordance with this Section, then
the Executive shall receive Accrued Benefits and shall remain eligible for all
benefits provided by any long term disability programs of the Company in effect
at the time the Company sends notice to the Executive of its intent to terminate
pursuant to this Section.

    12.        Termination Notice and Procedure.

        (a) Any termination of the Executive’s employment during the Employment
Period by the Company or the Executive (other than a termination of the
Executive’s employment referenced in the second sentence of the definition of
“Effective Date” in Exhibit A) shall be communicated by written Notice of
Termination to the Executive, if such Notice is given by the Company, and to the
Company, if such Notice is given by the Executive, all in accordance with the
following procedures and those set forth in Section 22:

          (i) If such termination is for disability, Cause or Good Reason, then
the Notice of Termination shall indicate in reasonable detail the facts and
circumstances alleged to provide a basis for such termination.


          (ii) Any Notice of Termination by the Company shall have been
approved, prior to the giving thereof to the Executive, by the Chief Executive
Officer of the Company as evidenced by a document the Chief Executive Officer
has executed, a copy of which shall accompany the Notice.


          (iii) If the Notice is given by the Executive for Good Reason, then
the Executive may cease performing the Executive’s duties hereunder on or after
the date 15 days after the delivery of Notice of Termination (unless the Notice
of Termination is based upon clause (vii) of the definition of “Good Reason” in
Exhibit A, in which case the Executive may cease performing his duties at the
time the Executive’s employment is terminated) and shall in any event cease
employment on the Termination Date, if any, arising from the delivery of such
Notice. If the Notice is given by the Company, then the Executive may cease
performing the Executive’s duties hereunder on the date of receipt of the Notice
of Termination, subject to the Executive’s rights hereunder.


-9-

--------------------------------------------------------------------------------

          (iv) The recipient of any Notice of Termination shall personally
deliver or mail in accordance with Section 22 written notice of any dispute
relating to such Notice of Termination to the party giving such Notice within
fifteen days after receipt thereof. After the expiration of such fifteen days,
the contents of the Notice of Termination shall become final and not subject to
dispute.


Notwithstanding the foregoing, (A) if the Executive terminates the Executive’s
employment after a Change in Control without complying with this Section 12,
then the Executive will be deemed to have voluntarily terminated the Executive’s
employment other than for Good Reason and deemed to have delivered a written
Notice of Termination to that effect to the Company as of the date of such
termination and (B) if the Company or the Employer terminates the Executive’s
employment after a Change in Control without complying with this Section 12,
then the Company will be deemed to have terminated the Executive’s employment
other than by reason of death, disability or Cause and the Company will be
deemed to have delivered a written Notice of Termination to that effect to the
Executive as of the date of such termination. Under circumstances described in
clause (B) above, the Executive may, but shall not be obligated to, also deliver
a Notice of Termination based upon clause (vii) of the definition of “Good
Reason” in Exhibit A for the purpose of subjecting such Notice to Section
12(a)(iv).

        (b) If a Change in Control occurs and the Executive’s employment with
the Employer terminates (whether by the Company, the Executive or otherwise)
within 180 days prior to the Change in Control, then the Executive may assert
that such termination is a Covered Termination by sending a written Notice of
Termination to the Company at any time prior to the first anniversary of the
Change in Control in accordance with the procedures set forth in this Section
12(b) and those set forth in Section 22. If the Executive asserts that the
Executive terminated the Executive’s employment for Good Reason or that the
Company terminated the Executive’s employment other than for disability or
Cause, then the Notice of Termination shall indicate in reasonable detail the
facts and circumstances alleged to provide a basis for such assertions. The
Company shall personally deliver or mail in accordance with Section 22 written
notice of any dispute relating to such Notice of Termination to the Executive
within 15 days after receipt thereof. After the expiration of such 15 days, the
contents of the Notice of Termination shall become final and not subject to
dispute.

    13.       Confidentiality Agreement. The obligations of the Executive under
the Confidentiality Agreement shall remain in force after the Effective Date.

    14.       Expenses and Interest. If, after the Effective Date, (i) a dispute
arises with respect to the enforcement of the Executive’s rights under this
Agreement or (ii) any legal or arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or in the Confidentiality
Agreement or to recover damages for breach hereof or of the Confidentiality
Agreement, in either case so long as the Executive is not acting in bad faith,
then the Company shall reimburse the Executive for any reasonable attorneys’
fees and necessary costs and disbursements incurred as a result of such dispute,
legal or arbitration proceeding or tax audit or proceeding (“Expenses”), and
prejudgment interest on any money judgment or arbitration award obtained by the
Executive calculated at the rate of interest announced by U.S. Bank, National
Association, Milwaukee, Wisconsin, or its successors, from time to time as its
prime or base lending rate from the date that payments to the Executive should
have been made under this Agreement. Within ten days after the Executive’s
written request therefor, the Company shall pay to the Executive, or such other
person or entity as the Executive may designate in writing to the Company, the
Executive’s reasonable Expenses in advance of the final disposition or
conclusion of any such dispute, legal or arbitration proceeding.

-10-

--------------------------------------------------------------------------------

    15.       Payment Obligations Absolute. The Company’s obligation during and
after the Employment Period to pay the Executive the amounts and to make the
benefit and other arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right that
the Company may have against the Executive or anyone else. Except as provided in
Section 14, all amounts payable by the Company hereunder shall be paid without
notice or demand. Each and every payment made hereunder by the Company shall be
final, and the Company will not seek to recover all or any part of such payment
from the Executive, or from whomsoever may be entitled thereto, for any reason
whatsoever.

    16.       Successors.

        (a) If the Company sells, assigns or transfers all or substantially all
of its business and assets to any Person or if the Company merges into or
consolidates or otherwise combines (where the Company does not survive such
combination) with any Person (any such event, a “Sale of Business”), then the
Company shall assign all of its right, title and interest in this Agreement as
of the date of such event to such Person, and the Company shall cause such
Person, by written agreement in form and substance reasonably satisfactory to
the Executive, to expressly assume and agree to perform from and after the date
of such assignment all of the terms, conditions and provisions imposed by this
Agreement upon the Company. Failure of the Company to obtain such agreement
prior to the effective date of such Sale of Business shall be a breach of this
Agreement constituting “Good Reason” hereunder, except that for purposes of
implementing the foregoing, the date upon which such Sale of Business becomes
effective shall be deemed the Termination Date. In case of such assignment by
the Company and of assumption and agreement by such Person, as used in this
Agreement, “Company” shall thereafter mean such Person that executes and
delivers the agreement provided for in this Section 16 or that otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law, and
this Agreement shall inure to the benefit of, and be enforceable by, such
Person. The Executive shall, in the Executive’s discretion, be entitled to
proceed against any or all of such Persons, any Person that theretofore was such
a successor to the Company (as defined in the first paragraph of this Agreement)
and the Company (as so defined) in any action to enforce any rights of the
Executive hereunder. Except as provided in this Subsection, this Agreement shall
not be assignable by the Company. This Agreement shall not be terminated by the
voluntary or involuntary dissolution of the Company.

        (b) This Agreement and all rights of the Executive shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, heirs and beneficiaries. All amounts
payable to the Executive under Sections 7, 8, 9, 10, 11 and 14 if the Executive
had lived shall be paid, in the event of the Executive’s death, to the
Executive’s estate, heirs and representatives; provided, however, that the
foregoing shall not be construed to modify any terms of any benefit plan of the
Company, as such terms are in effect on the Effective Date, that expressly
govern benefits under such plan in the event of the Executive’s death.

-11-

--------------------------------------------------------------------------------

    17.       Severability. The provisions of this Agreement shall be regarded
as divisible, and if any of said provisions or any part hereof are declared
invalid or unenforceable by a court of competent jurisdiction, then the validity
and enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.

    18.       Amendment. This Agreement may not be amended or modified at any
time except by written instrument executed by the Company and the Executive.
However, at the request of the Company, the Executive will execute a revised
form of this Agreement that reflects changes that the Company determines are
appropriate to comply with regulations under Section 409A.

    19.       Withholding. The Company shall be entitled to withhold from
amounts to be paid to the Executive hereunder any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold; provided, that the amount so withheld shall not exceed the minimum
amount required to be withheld by law. The Company shall be entitled to rely on
an opinion of the National Tax Counsel if any question as to the amount or
requirement of any such withholding shall arise.

    20.       Certain Rules of Construction. No party shall be considered as
being responsible for the drafting of this Agreement for the purpose of applying
any rule construing ambiguities against the drafter or otherwise. No draft of
this Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement that requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.

    21.       Governing Law; Resolution of Disputes.

        (a) This Agreement and the rights and obligations hereunder shall be
governed by and construed in accordance with the internal laws of the State of
Wisconsin (excluding any choice of law rules that may direct the application of
the laws of another jurisdiction) except that Section 21(b) shall be construed
in accordance with the Federal Arbitration Act if arbitration is chosen by the
Executive as the method of dispute resolution.

        (b) Any dispute arising out of this Agreement or, after the Effective
Date, the Confidentiality Agreement shall, at the Executive’s election, be
determined by arbitration under the rules of the American Arbitration
Association then in effect (but subject to any evidentiary standards set forth
in this Agreement), in which case both parties shall be bound by the arbitration
award, or by litigation. Whether the dispute is to be settled by arbitration or
litigation, the venue for the arbitration or litigation shall be Oshkosh,
Wisconsin or, at the Executive’s election, if the Executive is no longer
residing or working in the Oshkosh, Wisconsin, in the judicial district
encompassing the city in which the Executive resides; provided, that, if the
Executive is not then residing in the United States, then the election of the
Executive with respect to such venue shall be either Oshkosh, Wisconsin or in
the judicial district encompassing that city in the United States among the
thirty cities having the largest population (as determined by the most recent
United States Census data available at the Termination Date) that is closest to
the Executive’s residence. The parties consent to personal jurisdiction in each
trial court in the selected venue having subject matter jurisdiction
notwithstanding their residence or situs, and each party irrevocably consents to
service of process in the manner provided hereunder for the giving of notices.

-12-

--------------------------------------------------------------------------------

    22.       Notice. Notices given pursuant to this Agreement shall be in
writing and, except as otherwise provided by Section 12(a)(iii), shall be deemed
given when actually received by the Executive or actually received by the
Company’s Secretary or any officer of the Company other than the Executive. If
mailed, such notices shall be mailed by United States registered or certified
mail, return receipt requested, addressee only, postage prepaid, if to the
Company, to Oshkosh Truck Corporation, Attention: Secretary (or, if the
Executive is then Secretary, to the Chief Executive Officer), 2307 Oregon
Street, P.O. Box 2566, Oshkosh, WI 54903-2566, or if to the Executive, at the
address set forth below the Executive’s signature to this Agreement, or to such
other address as the party to be notified shall have theretofore given to the
other party in writing.

    23.       No Waiver. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

    24.       Headings. The headings herein contained are for reference only and
shall not affect the meaning or interpretation of any provision of this
Agreement.





-13-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first written above.

  OSHKOSH TRUCK CORPORATION


  By:  ___________________________________
            Name:_____________________________
            Title:_____________________________


  Attest:___________________________________
            Name:_____________________________
            Title: _____________________________


  EXECUTIVE


  __________________________________(SEAL)
Name:
Address:








-14-

--------------------------------------------------------------------------------

Exhibit A


CERTAIN DEFINED TERMS

        For purposes of this Agreement,

        (a) Act. The term “Act” means the Securities Exchange Act of 1934, as
amended.

        (b) Accrued Benefits. The term “Accrued Benefits” shall include the
following amounts, payable as described herein: (i) all base salary for the time
period ending with the Termination Date; (ii) reimbursement for any and all
monies advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Company for the
time period ending with the Termination Date; (iii) any and all other cash
earned through the Termination Date and deferred at the election of the
Executive or pursuant to any deferred compensation plan then in effect;
(iv) notwithstanding any provision of any bonus or incentive compensation plan
applicable to the Executive, a lump sum amount, in cash, equal to the sum of
(A) any bonus or incentive compensation that has been allocated or awarded to
the Executive for a fiscal year or other measuring period under the plan that
ends prior to the Termination Date but has not yet been paid (pursuant to
Section 5(f) or otherwise) and (B) a pro rata portion to the Termination Date of
the aggregate value of all contingent bonus or incentive compensation awards to
the Executive for all uncompleted periods under the plan calculated as to each
such award as if the target or expected performance Goals with respect to such
bonus or incentive compensation award had been attained; and (v) all other
payments and benefits to which the Executive (or in the event of the Executive’s
death, the Executive’s surviving spouse or other beneficiary) may be entitled as
compensatory fringe benefits or under the terms of any benefit plan of the
Company, including (subject to Section 8(a)(i)) severance payments under the
Company’s severance policies and practices in the form most favorable to the
Executive that were in effect at any time during the 180-day period prior to the
Effective Date. Payment of Accrued Benefits shall be made promptly in accordance
with the Company’s prevailing practice with respect to clauses (i) and (ii) or,
with respect to clauses (iii), (iv) and (v), pursuant to the terms of the
benefit plan or practice establishing such benefits.

        (c) Affiliate and Associate. The terms “Affiliate” and “Associate” shall
have the respective meanings ascribed to such terms in Rule 12b-2 of the General
Rules and Regulations of the Act.

        (d) Annual Cash Compensation. The term “Annual Cash Compensation” shall
mean the sum of (A) the Executive’s Annual Base Salary, plus (B) the higher of
(1) the highest annual bonus or incentive compensation award earned by the
Executive under any cash bonus or incentive compensation plan of the Company or
any of its Affiliates during the three complete fiscal years of the Company
immediately preceding the Termination Date or, if more favorable to the
Executive, during the three complete fiscal years of the Company immediately
preceding the Effective Date; or (2) the highest average annual bonus and/or
incentive compensation earned during the three complete fiscal years of the
Company immediately preceding the Termination Date (or, if more favorable to the
Executive, during the three complete fiscal years of the Company immediately
preceding the Effective Date) under any cash bonus or incentive compensation
plan of the Company or any of its Affiliates by the group of executives of the
Company and its Affiliates participating under such plan during such fiscal
years at a status or position comparable to that at which the Executive
participated or would have participated pursuant to the Executive’s most senior
position at any time during the 180 days preceding the Effective Date or
thereafter until the Termination Date.

A-1

--------------------------------------------------------------------------------

        (e) Cause. The Company may terminate the Executive’s employment after
the Effective Date for “Cause” only if the conditions set forth in paragraphs
(i) and (ii) have been met and the Company otherwise complies with this
Agreement:

          (i)     (A) the Executive has committed any act of fraud, embezzlement
or theft in connection with the Executive’s duties as an Executive or in the
course of employment with the Company and/or its subsidiaries; (B) the Executive
has willfully and continually failed to perform substantially the Executive’s
duties with the Company or any of its Affiliates (other than any such failure
resulting from incapacity due to physical or mental illness or injury,
regardless of whether such illness or injury is job-related) for an appropriate
period, which shall not be less than 30 days, after the Chief Executive Officer
of the Company has delivered a written demand for performance to the Executive
that specifically identifies the manner in which the Chief Executive Officer
believes the Executive has not substantially performed the Executive’s duties;
(C) the Executive has willfully engaged in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company; (D) the Executive
has breached the terms of the Confidentiality Agreement concerning restrictions
relating to a Competitive Business (as such term is defined in the
Confidentiality Agreement); or (E) the Executive has willfully and wrongfully
disclosed any Trade Secrets or Confidential Information of the Company or any of
its Affiliates (as such terms are defined in the Confidentiality Agreement) or
the Executive has otherwise willfully breached the Confidentiality Agreement;
and in any such case the act or omission shall have been determined by the Chief
Executive Officer of the Company to have been materially harmful to the Company
and its subsidiaries taken as a whole.


          For purposes of this provision, (1) no act or failure to act on the
part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the Company
and (2) any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company.


          (ii)     (A) The Company terminates the Executive’s employment by
delivering a Notice of Termination to the Executive, (B) prior to the time the
Company has terminated the Executive’s employment pursuant to a Notice of
Termination, the Chief Executive Officer of the Company has executed a document
confirming the finding of the Chief Executive Officer that the Executive was
guilty of conduct set forth in this definition of Cause, and specifying the
particulars thereof in detail, after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel, to be
heard before the Chief Executive Officer and (C) the Company delivers a copy of
such document to the Executive with the Notice of Termination at the time the
Executive’s employment is terminated.


A-2

--------------------------------------------------------------------------------

In the event of a dispute regarding whether the Executive’s employment has been
terminated for Cause, no claim by the Company that the Company has terminated
the Executive’s employment for Cause in accordance with this Agreement shall be
given effect unless the Company establishes by clear and convincing evidence
that the Company has complied with the requirements of this Agreement to
terminate the Executive’s employment for Cause.

        (f) Change in Control. A “Change in Control” shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:

          (i)     any Person (other than (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (“Excluded Persons”)) is or becomes the
“Beneficial Owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after January 31, 2006, pursuant to express
authorization by the Board that refers to this exception) representing 25% or
more of (1) the combined voting power of the Company’s then outstanding voting
securities or (2) the then outstanding shares of common stock of the Company; or


          (ii)     the following individuals cease for any reason to constitute
a majority of the number of directors then serving: individuals who, on January
31, 2006, constituted the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company, as such terms are used in
Regulation 14A under the Act) whose appointment or election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on January 31, 2006 or whose appointment, election or nomination for
election was previously so approved; or


A-3

--------------------------------------------------------------------------------

          (iii)     consummation of a merger, consolidation or share exchange of
the Company with any other corporation or the issuance of voting securities of
the Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company) pursuant to
applicable stock exchange requirements, other than (A) a merger, consolidation
or share exchange that would result in the voting securities of the Company
outstanding immediately prior to such merger, consolidation or share exchange
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
50% of the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such
merger, consolidation or share exchange or (B) a merger, consolidation or share
exchange effected to implement a recapitalization of the Company (or similar
transaction) in which no Person (other than an Excluded Person) is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after January 31, 2006,
pursuant to express authorization by the Board that refers to this exception)
representing 25% or more of (1) the combined voting power of the Company’s then
outstanding voting securities or (2) the then outstanding shares of common stock
of the Company;


          (iv)     consummation of complete liquidation or dissolution of the
Company or the sale or disposition by the Company of all or substantially all of
the Company’s assets (in one transaction or a series of related transactions
within any period of 24 consecutive months), other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity at
least 75% of the combined voting power of the voting securities of which are
owned by Persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale.


        Notwithstanding the foregoing, no “Change in Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
that owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

        (g) Code. The term “Code” means the Internal Revenue Code of 1986,
including any amendments thereto or successor tax codes thereof.

        (h) Covered Termination. The term “Covered Termination” means any
termination of the Executive’s employment during the Employment Period where the
Termination Date or the date Notice of Termination is delivered is any date on
or prior to the end of the Employment Period.

        (i) Effective Date. The term “Effective Date” shall mean the first date
on which a Change in Control occurs. Anything in this Agreement to the contrary
notwithstanding, if (i) a Change in Control occurs, (ii) the Executive’s
employment with the Employer terminates (whether by the Company, the Executive
or otherwise) within 180 days prior to the Change in Control and (iii) it is
reasonably demonstrated by the Executive that (A) any such termination of
employment by the Employer (1) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or (2) otherwise arose
in connection with or in anticipation of a Change in Control, or (B) any such
termination of employment by the Executive took place subsequent to the
occurrence of an event described in clause (ii), (iii), (iv) or (v) of the
definition of “Good Reason” which event (1) occurred at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(2) otherwise arose in connection with or in anticipation of a Change in
Control, then for all purposes of this Agreement the term “Effective Date” shall
mean the day immediately prior to the date of such termination of employment.

A-4

--------------------------------------------------------------------------------

        (j) Employer. The term “Employer” means the Company and/or any
subsidiary of the Company that employed the Executive immediately prior to the
Effective Date.

        (k) Good Reason. The Executive shall have a “Good Reason” for
termination of employment on or after the Effective Date if the Executive
determines in good faith that any of the following events has occurred:

          (i)     any breach of this Agreement by the Company, including
specifically any breach by the Company of its agreements contained in Section 4,
Section 5 or Section 6, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith that the Company remedies promptly after
receipt of notice thereof given by the Executive;


          (ii)     any reduction in the Executive’s base salary, percentage of
base salary available as incentive compensation or bonus opportunity or
benefits, in each case relative to those most favorable to the Executive in
effect at any time during the 180-day period prior to the Effective Date or, to
the extent more favorable to the Executive, those in effect after the Effective
Date;


          (iii)     a material adverse change, without the Executive’s prior
written consent, in the Executive’s working conditions or status with the
Company or the Employer from such working conditions or status in effect during
the 180-day period prior to the Effective Date or, to the extent more favorable
to the Executive, those in effect after the Effective Date, including but not
limited to (A) a material change in the nature or scope of the Executive’s
titles, authority, powers, functions, duties, reporting requirements or
responsibilities, or (B) a material reduction in the level of support services,
staff, secretarial and other assistance, office space and accoutrements, but
excluding for this purpose an isolated, insubstantial and inadvertent event not
occurring in bad faith that the Company remedies promptly after receipt of
notice thereof given by the Executive;


          (iv)     the relocation of the Executive’s principal place of
employment to a location more than 50 miles from the Executive’s principal place
of employment on the date 180 days prior to the Effective Date;


A-5

--------------------------------------------------------------------------------

          (v)     the Employer requires the Executive to travel on Employer
business to a materially greater extent than was required during the 180-day
period prior to the Effective Date;


          (vi)     failure by the Company to obtain the agreement referred to in
Section 16(a) as provided therein; or


          (vii)     the Company or the Employer terminates the Executive’s
employment after a Change in Control without delivering a Notice of Termination
in accordance with Section 12;


provided that (A) any such event occurs following the Effective Date or (B) in
the case of any event described in clauses (ii), (iii), (iv) or (v) above, such
event occurs on or prior to the Effective Date under circumstances described in
clause (iii)(B)(1) or (iii)(B)(2) of the definition of “Effective Date.” In the
event of a dispute regarding whether the Executive terminated the Executive’s
employment for “Good Reason” in accordance with this Agreement, no claim by the
Company that such termination does not constitute a Covered Termination shall be
given effect unless the Company establishes by clear and convincing evidence
that such termination does not constitute a Covered Termination. Any election by
the Executive to terminate the Executive’s employment for Good Reason shall not
be deemed a voluntary termination of employment by the Executive for purposes of
any other employee benefit or other plan.

        (l) Normal Retirement Date. The term “Normal Retirement Date” means the
date the Executive reaches “Normal Retirement Age” as defined in the Oshkosh
Truck Corporation Salaried and Clerical Employees Retirement Plan as in effect
on the date hereof, or the corresponding date under any successor plan of the
Employer as in effect on the Effective Date.

        (m) Notice of Termination. The term “Notice of Termination” means a
written notice as contemplated by Section 12.

        (n) Person. The term “Person” shall have the meaning given in Section
3(a)(9) of the Act, as modified and used in Sections 13(d) and 14(d) thereof.

        (o) Termination Date. Except as otherwise provided in Section 9(b) and
Section 16(a), the term “Termination Date” means (i) if the Executive’s
employment is terminated by the Executive’s death, the date of death; (ii) if
the Executive’s employment is terminated by reason of voluntary early
retirement, as agreed in writing by the Company and the Executive, the date of
such early retirement that is set forth in such written agreement; (iii) if the
Executive’s employment is terminated for purposes of this Agreement by reason of
disability pursuant to Section 11, thirty days after the Notice of Termination
is given; (iv) if the Executive’s employment is terminated by the Executive
voluntarily (other than for Good Reason), the date the Notice of Termination is
given; and (v) if the Executive’s employment is terminated by the Company (other
than by reason of disability pursuant to Section 11) or by the Executive for
Good Reason, thirty days after the Notice of Termination is given.
Notwithstanding the foregoing,

A-6

--------------------------------------------------------------------------------

          (A)     If the Executive shall in good faith give a Notice of
Termination for Good Reason and the Company notifies the Executive that a
dispute exists concerning the termination within the fifteen day period
following receipt thereof, then the Executive may elect to continue the
Executive’s employment during such dispute and the Termination Date shall be
determined under this paragraph. If the Executive so elects and it is thereafter
determined that the Executive terminated the Executive’s employment for Good
Reason in accordance with this Agreement, then the Termination Date shall be the
earlier of (1) the date on which the dispute is finally determined, either (x)
by mutual written agreement of the parties or (y) in accordance with Section 21
or (2) the date of the Executive’s death. If the Executive so elects and it is
thereafter determined that the Executive did not terminate the Executive’s
employment for Good Reason in accordance with this Agreement, then the
employment of the Executive hereunder shall continue after such determination as
if the Executive had not delivered the Notice of Termination asserting Good
Reason and there shall be no Termination Date arising out of such Notice. In
either case, this Agreement continues, until the Termination Date, if any, as if
the Executive had not delivered the Notice of Termination except that, if it is
finally determined that the Executive terminated the Executive’s employment for
Good Reason in accordance with this Agreement, then the Executive shall in no
case be denied the benefits described in Section 8 (including a Termination
Payment) based on events occurring after the Executive delivered the Executive’s
Notice of Termination.


          (B)     Except as provided in paragraph (A) above, if the party
receiving the Notice of Termination notifies the other party that a dispute
exists concerning the termination within the fifteen day period following
receipt thereof and it is finally determined that termination of the Executive’s
employment for the reason asserted in such Notice of Termination was not in
accordance with this Agreement, then (1) if such Notice was delivered by the
Executive, then the Executive will be deemed to have voluntarily terminated the
Executive’s employment other than for Good Reason by means of such Notice and
(2) if delivered by the Company, then the Company will be deemed to have
terminated the Executive’s employment other than by reason of death, disability
or Cause by means of such Notice.




A-7